DISMISS; and Opinion Filed March 27, 2019.




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01007-CV

                   DOROTHY J. HAIGHT, Appellant
                               V.
  NATIONAL JUDGMENT RECOVERY CENTER, L.P. AS ASSIGNEE OF UNIFUND
                     CCR PARTNERS, Appellee

                            On Appeal from the County Court at Law
                                    Rockwall County, Texas
                                Trial Court Cause No. 1-18-0173

                                MEMORANDUM OPINION
                         Before Justices Brown, Schenck, and Pedersen, III
                                  Opinion by Justice Pedersen, III
    Appellant’s brief has not been filed despite appellant being cautioned by order dated February

14, 2019 that failure to file the brief, or an extension motion, by March 1, 2019 would result in

dismissal of the appeal. See TEX. R. APP. P. 38.8(a)(1). Accordingly, we dismiss the appeal. See

id. 38.8(a)(1); 42.3(b), (c).




                                                  /Bill Pedersen, III/
                                                  BILL PEDERSEN, III
                                                  JUSTICE
181007F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 DOROTHY J. HAIGHT, Appellant                      On Appeal from the County Court at Law,
                                                   Rockwall County, Texas
 No. 05-18-01007-CV        V.                      Trial Court Cause No. 1-18-0173.
                                                   Opinion delivered by Justice Pedersen, III.
 NATIONAL JUDGMENT RECOVERY                        Justices Brown and Schenck participating.
 CENTER, L.P. AS ASSIGNEE OF
 UNIFUND CCR PARTNERS, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellee NATIONAL JUDGMENT RECOVERY CENTER, L.P.
AS ASSIGNEE OF UNIFUND CCR PARTNERS recover its costs of this appeal from appellant
DOROTHY J. HAIGHT.


Judgment entered this 27th day of March, 2019.




                                             –2–